Case 1:10-cr-00082-TWP-MJD Document 83 Filed 04/16/21 Page 1 of 2 PageID #: 218




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                              Plaintiff,           )
                                                   )
                         v.                        )     No. 1:10-cr-00082-TWP-MJD
                                                   )
 TIMOTHY YORK,                                     ) -01
                                                   )
                              Defendant.           )

                   ORDER ADOPTING REPORT AND RECOMMENDATION


        On March 25, 2021, the Magistrate Judge submitted his Report and Recommendation

 regarding the United States Probation Office's Petition for Warrant or Summons for Offender

 Under Supervision (Dkt. 82). The parties were afforded due opportunity pursuant to statute and

 the rules of this Court to file objections; none were filed. The Court, having considered the

 Magistrate Judge's Report and Recommendation, hereby adopts the Magistrate Judge's Report and

 Recommendation.

        IT IS SO ORDERED.

        Date:    4/16/2021




 Distribution:

 Michael J. Donahoe
 INDIANA FEDERAL COMMUNITY DEFENDERS
 mike.donahoe@fd.org

 Nicholas J. Linder
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 nick.linder@usdoj.gov
Case 1:10-cr-00082-TWP-MJD Document 83 Filed 04/16/21 Page 2 of 2 PageID #: 219




 Kyle M. Sawa
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 kyle.sawa@usdoj.gov

 Bradley Paul Shepard
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 brad.shepard@usdoj.gov
